--------------------------------------------------------------------------------

Exhibit 10.10
 
PATENT SECURITY AGREEMENT
 
PATENT SECURITY AGREEMENT (the “Agreement”) made as of this 15th day of July
2010 by APDN (B.V.I.) INC., a corporation organized under the laws of the
British Virgin Islands and successor in interest by merger to RIXFLEX HOLDINGS
LIMITED, a corporation organized under the laws of the British Virgin Islands
(“Grantor”), in favor of ETICO CAPITAL, LLC, as Agent (“Grantee”).
 
W I T N E S S E T H
 
WHEREAS, Grantor and Grantee are parties to a certain Security Agreement of even
date herewith between Grantor and Grantee (as the same may be amended or
otherwise modified from time to time, the “Security Agreement”), pursuant to
which Grantor has granted to Grantee, as agent for the Buyers (as defined in the
Security Agreement), a security interest in substantially all of the assets of
Grantor including all right, title and interest of Grantor in, to and under all
now owned and hereafter acquired Patents (as defined in the Security Agreement),
and all products and proceeds thereof, to secure the payment of the Obligations
(as defined in the Security Agreement).
 
NOW, THEREFORE, for other good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, Grantor agrees as follows:
 
1.   Incorporation of Security Agreement.  The Security Agreement and the terms
and provisions thereof are hereby incorporated herein in their entirety by this
reference thereto. All terms capitalized but not otherwise defined herein shall
have the same meanings herein as in the Security Agreement.
 
2.   Grant and Reaffirmation of Grant of Security Interests.  To secure the
payment and performance of the Obligations, Grantor hereby grants to Grantee,
for its benefit and the benefit of the Buyers, and hereby reaffirms its prior
grant pursuant to the Security Agreement of, a continuing security interest in
Grantor’s entire right, title and interest in and to the following (all of the
following items or types of property being herein collectively referred to as
the “Patent Collateral”), whether now owned or existing and hereafter created,
acquired or arising: (i) each Patent and application for Patent listed on
Schedule 1 annexed hereto, together with any reissues, continuations or
extensions thereof; and (ii) all products and proceeds of the foregoing,
including, without limitation, any claim by Grantor against third parties for
past, present or future infringement of any Patent.
 
 
 

--------------------------------------------------------------------------------

 
        
SIGNATURE PAGE TO PATENT SECURITY AGREEMENT
 
IN WITNESS WHEREOF, Grantor has duly executed this Agreement as of the date
first written above.

              APDN (B.V.I.) INC., successor in interest by merger
    to Rixflex Holdings Limited             By: /s/ Dr. James A. Hayward    
Name:  Dr. James A. Hayward     Title:  President and Chief Executive Officer  
          Accepted and Agreed as of the date first above written:       ETICO
CAPITAL, LLC, as Collateral Agent           By: /s/ Scott A. Weisman     Name:
Scott A. Weisman     Title:  Managing Director  

 
 
2

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
PATENT APPLICATIONS
 
Patent Application Description
 
U.S. Patent Application No.
 
Date Published
         
Method for Mixing Nucleic Acid in Water Insoluble Media and Application Thereof
 
10/645,602
 
3/25/04
         
Novel Nucleic Acid Based Stganography System and Application Thereof
 
10/909,431
 
3/17/05

 
 
3